[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      APRIL 24, 2012
                                            No. 11-11680
                                                                        JOHN LEY
                                      ________________________
                                                                         CLERK

                               D.C. Docket No. 1:08-md-01928-DMM



JEANNE DIANE COLLINS,
as surviving statutory beneficiary for the
wrongful death of Floyd Collins,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,


                                               versus


BAYER CORPORATION,
a Pennsylvania corporation,


llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellee.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (April 24, 2012)
Before HULL and COX, Circuit Judges, and BOWEN,* District Judge.

PER CURIAM:

       After review and oral argument before this Court, we conclude that Plaintiff-

Appellant Jeanne Diane Collins has shown no reversible error in the district court’s

order, dated 31 January 2011, granting summary judgment in favor of Defendant-

Appellee Bayer Corporation (“Bayer”). Collins has also shown no abuse of

discretion in the district court’s order, dated 17 March 2011, denying Collins’s 11

February 2011 motion for either a Daubert hearing or appointment of an

independent expert witness, which motion was filed after the court’s ruling on

Bayer’s summary judgment motion.

       Among other things, the district court did not abuse its discretion in

excluding the expert opinions of Dr. Toback and Dr. Ahmed, for the reasons

outlined in the district court’s summary judgment order.

       The district court did not err in granting summary judgment in favor of

Bayer on Collins’s products liability, personal injury, and unfair competition and

false advertising claims, because Collins lacked evidence as to causation.

       AFFIRMED.



       *
         The Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern
District of Georgia, sitting by designation.

                                               2